18-14010-jlg      Doc 95       Filed 12/20/18       Entered 12/20/18 17:21:56             Main Document
                                                   Pg 1 of 5


                     Hearing Date: December 21, 2018 at 11:00 a.m. (Prevailing Eastern Time)

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Lisa Laukitis
Christine A. Okike
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

– and –

Ron E. Meisler (admitted pro hac vice)
Christopher M. Dressel (admitted pro hac vice)
Jennifer Madden (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Proposed Counsel to Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              Chapter 11

SYNERGY PHARMACEUTICALS INC., et al.,                              Case No. 18-14010 (JLG)

                 Debtors.1                                         (Jointly Administered)


                        NOTICE OF AMENDED2 AGENDA OF MATTERS
                              SCHEDULED FOR HEARING ON
                             DECEMBER 21, 2018 AT 11:00 A.M.

Time and Date of Hearing:          December 21, 2018 at 11:00 a.m. (Prevailing Eastern Time)




1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Synergy Pharmaceuticals Inc. (5269); Synergy Advanced Pharmaceuticals, Inc. (4596).
    The address of the Debtors’ corporate headquarters is 420 Lexington Avenue, Suite 2012, New York, New
    York 10170.
2
    Revisions to the prior version of the agenda appear in bold.
18-14010-jlg     Doc 95    Filed 12/20/18       Entered 12/20/18 17:21:56        Main Document
                                               Pg 2 of 5


Location of Hearing:              Honorable James L. Garrity Jr., Courtroom 601, United States
                                  Bankruptcy Court, Southern District of New York, One
                                  Bowling Green, New York, NY 10004

Copies of Motions and             Copies of each pleading identified below can be viewed and/or
Applications                      obtained by: (i) accessing the Court’s website at
                                  www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                                  of the Court at United States Bankruptcy Court, Southern
                                  District of New York, One Bowling Green, New York, NY
                                  10004, or (iii) from the Debtors’ notice and claims agent, Prime
                                  Clerk, LLC, at https://cases.primeclerk.com/Synergy or by
                                  calling 1-855-388-4579 (toll free from the U.S. and Canada); or
                                  1-646-795-6978 (international) or by e-mail at
                                  synergyinfo@primeclerk.com. Note that a PACER password is
                                  needed to access documents on the Court’s website.

I.     UNCONTESTED MATTERS

       1.      Debtors’ Motion for Entry of Order (I) Waiving Certain List Filing
               Requirements; (II) Authorizing the Filing of a Consolidated List of Top 20
               Unsecured Creditors; (III) Authorizing Debtors to Redact Certain Personal
               Identification Information for Individual Creditors; (IV) Authorizing Debtors
               to Establish Procedures for Notifying Parties of the Commencement of These
               Cases; and (V) Waiving the Requirements to File the List of Equity Security
               Holders and Provide Notice of Commencement to Equity Security Holders
               [Docket No. 3]

               Objection Deadline:             December 19, 2018 at 4:00 p.m. (Prevailing Eastern
                                               Time).

               Responses Filed:                None.

               Related Documents:              Notice of Adjournment of Hearing [Docket No. 57]

               Status:                         This matter is going forward.

       2.      Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to
               Pay Certain Prepetition Taxes and Related Obligations [Docket No. 9]

               Objection Deadline:             December 19, 2018 at 4:00 p.m. (Prevailing Eastern
                                               Time).

               Responses Filed:                None.

               Related Documents:              Notice of Adjournment of Hearing [Docket No. 57]

               Status:                         This matter is going forward.

                                                   2
18-14010-jlg     Doc 95    Filed 12/20/18    Entered 12/20/18 17:21:56      Main Document
                                            Pg 3 of 5



      3.       Debtors’ Motion for Entry of Interim and Final Orders (I) Approving Debtors’
               Proposed Form of Adequate Assurance of Payment; (II) Establishing
               Procedures for Resolving Objections by Utility Companies; and (III)
               Prohibiting Utility Companies From Altering, Refusing, or Discontinuing
               Service [Docket No. 10]

               Objection Deadline:          December 19, 2018 at 4:00 p.m. (Prevailing Eastern
                                            Time).

               Responses Filed:             None.

               Related Documents:           Notice of Adjournment of Hearing [Docket No. 57]

               Status:                      This matter is going forward.


II    CONTESTED MATTERS

        1.     Debtors’ Motion For Interim And Final Orders (I) Authorizing the Debtors to
               Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
               Collateral, (III) Granting Liens and Providing Superpriority Administrative
               Expense Status, (IV) Granting Adequate Protection, (V) Modifying the
               Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
               Relief [Docket No. 15]

               Objection Deadline:          December 19, 2018 at 4:00 p.m. (Prevailing Eastern
                                            Time).

               Responses Filed:             Preliminary Objection of 1992 MSF International
                                            Ltd. and 1992 Tactical Credit Master Fund, L.P. to
                                            the Debtors’ Motion for an Order Authorizing the
                                            Debtors to Obtain Postpetition Financing and
                                            Reservation of Rights [Docket No. 48]

                                            Objection of Rohit Sharma (not filed on Court’s
                                            docket)

                                            Objection of Abhishek Singh Baghel [Docket No.
                                            73]

                                            Reservation of Rights of 1992 MSF International
                                            Ltd. and 1992 Tactical Credit Master Fund, L.P. to
                                            the Second Interim Order Authorizing the Debtors
                                            to Obtain PostPetition Financing and Granting
                                            Related Relief [Docket No. 79]


                                               3
18-14010-jlg     Doc 95   Filed 12/20/18    Entered 12/20/18 17:21:56      Main Document
                                           Pg 4 of 5


                                           Preliminary Objection of the Ad Hoc Committee of
                                           Equity Holders to Debtors’ DIP Financing Motion
                                           and Joinder to Objection Filed by Affiliates of
                                           Highbridge Capital [Docket No. 80]

                                           Objection of Rohit Sharma [Docket No. 89]

                                           Objection of Massimo Mearelli [Docket No. 90]

                                           Objection of Synergy Pharma Shareholders
                                           [Docket No. 91]

               Related Documents:          First Interim Order (I) Authorizing the Debtors to
                                           Obtain Postpetition Financing, (II) Authorizing the
                                           Debtors to Use Cash Collateral, (II) Granting Liens
                                           and Providing Superpriority Administrative
                                           Expense Status, (IV) Granting Adequate Protection,
                                           (V) Modifying the Automatic Stay, (VI) Scheduling
                                           a Final Hearing, and (VII) Granting Related Relief
                                           [Docket No. 50]

                                           Notice of Hearing on Second Interim Order on
                                           Debtors' Motion for Interim and Final Orders (I)
                                           Authorizing the Debtors to Obtain Postpetition
                                           Financing, (II) Authorizing the Debtors to Use Cash
                                           Collateral, (III) Granting Liens and Providing
                                           Superpriority Administrative Expense Status, (IV)
                                           Granting Adequate Protection, (V) Modifying the
                                           Automatic Stay, (VI) Scheduling a Final Hearing,
                                           and (VII) Granting Related Relief [Docket No. 68]

                                           Notice of Filing of (1) Supplemental Documents In
                                           Support of Debtors’ Motion for Interim and Final
                                           Orders (I) Authorizing the Debtors to Obtain
                                           Postpetition Financing, (II) Authorizing the Debtors
                                           to Use Cash Collateral, (III) Granting Liens and
                                           Providing Superpriority Administrative Expense
                                           Status, (IV) Granting Adequate Protection, (V)
                                           Modifying the Automatic Stay, (VI) Scheduling a
                                           Final Hearing, and (VII) Granting Related Relief;
                                           and (2) Senior Secured, Priming and Superpriority
                                           Debtor-In-Possession Credit Agreement [Docket No.
                                           87]

               Status:                     This matter is going forward.




                                              4
18-14010-jlg   Doc 95   Filed 12/20/18    Entered 12/20/18 17:21:56     Main Document
                                         Pg 5 of 5




Dated: New York, New York      
       December 20, 2018       
                               
                                  SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                               
                                  /s/ Lisa Laukitis
                                  Lisa Laukitis
                                  Christine A. Okike
                                  Four Times Square
                                  New York, New York 10036-6522
                                  Telephone: (212) 735-3000
                                   Fax: (212) 735-2000

                                   – and –

                                  Ron E. Meisler (admitted pro hac vice)
                                  Christopher M. Dressel (admitted pro hac vice)
                                  Jennifer Madden (admitted pro hac vice)
                                  155 North Wacker Drive
                                  Chicago, Illinois 60606-1720
                                  Telephone: (312) 407-0700
                                   Fax: (312) 407-0411

                                  Proposed Counsel to Debtors
                                   and Debtors-in-Possession




                                             5
